                 Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOU BRODER AND                                            :
PAULA BRODER, h/w                                         :
                                                          :      CIVIL ACTION NO.
                                                          :
                           Plaintiffs,                    :
            v.                                            :
                                                          :
                                                          :
UNITED STATES POSTAL SERVICE                              :
                                                          :
                           Defendant.                     :      ARBITRATION CASE

                                     CIVIL ACTION COMPLAINT
I.          PARTIES

            1.      Plaintiffs, Lou Broder and Paula Broder, h/w, are adult individuals and citizens of

the Commonwealth of Pennsylvania, residing therein at 77 Banbury Court, Holland,

Pennsylvania 18966.

            2.      Defendant, United States Postal Service, was and is now an agency of the

executive branch of the United States federal government, with headquarters located at 475

L’Enfant Plaza SW, Washington, DC 20260.

     II.         JURISDICTION AND VENUE

            3.      Jurisdiction is conferred upon this Court by virtue of 39 U.S.C. § 409.

            4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the within claims occurred within the District.

     III.        STATEMENT OF CLAIMS


            5.      At all times relevant hereto, Defendant, United States Postal Service, acted by and

through its agents, servants, employees, workmen and/or other representatives, who were, in

turn, acting within the course and scope of their employment, agency and/or service for the same.

                                                     1
              Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 2 of 12




         6.      At all times material herein, Defendant, by and through its trustees, directors,

agents, servants, workmen, employees and/or other representatives, owned, operated, controlled,

leased, inspected, possessed, managed and/or maintained the premises located at 1050 Street

Road, Southampton, Pennsylvania 18966.

         7.      On or about December 24, 2018, and for a long time prior thereto, it was the duty

of the United States Postal Service, by and through its trustees, directors, agents, servants,

workmen, employees and/or other representatives, to keep and maintain the aforesaid premises

located at 1050 Street Road, Southampton, Pennsylvania 18966 in a reasonably safe condition

for persons lawfully upon the premises, such as Plaintiff, Lou Broder.

         8.      On or about December 24, 2018, Plaintiff Lou Broder was an invitee at the

Defendant’s aforesaid premises located at 1050 Street Road, Southampton, Pennsylvania 18966.

                                     COUNT I
                   LOU BRODER v. UNITED STATES POSTAL SERVICE
                        NEGLIGENCE – PREMISES LIABILITY

         9.      Plaintiff hereby incorporates by reference paragraphs one (1) through eight (8) of

the within Complaint as though the same were fully set forth at length herein.

         10.     On or about December 24, 2018, Plaintiff, Lou Broder, was lawfully on the

aforesaid premises located at 1050 Street Road, Southampton, Pennsylvania 18966. Plaintiff was

walking from his P.O. Box to the vendor window to purchase stamps when, suddenly and

without warning, and as a direct result of a defective and/or dangerous condition of the premises,

Plaintiff tripped on a floor runner that was rolled up/not flush with the floor, thereby causing him

to fall and sustain various severe and permanent bodily injuries and losses as more fully set forth

below.




                                                  2
          Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 3 of 12




       11.     The incident described in the preceding paragraphs of the within Complaint was

caused by the negligence and carelessness of the Defendant, United States Postal Service, by and

through its agents, servants, workmen, employees and/or other representatives acting within the

course and scope of the employment, agency and/or service for the same, generally and in the

following particular respects:

               (a)     carelessly and negligently allowing the aforesaid premises to be kept in a
                       dangerous condition for a prolonged period of time so as to cause injury to
                       the Plaintiff, more specifically failing to timely repair or remove the floor
                       runner that posed a tripping hazard;

               (b)     carelessly and negligently failing to inspect the premises in such a manner
                       so as to identify defects and prevent potential bodily injuries to third
                       parties, such as the Plaintiff;

               (c)     carelessly and negligently failing to recognize the floor runner that existed
                       in a dangerous condition on Defendant’s aforesaid premises, which caused
                       Plaintiff’s fall, and to timely remedy same;

               (d)     carelessly and negligently creating and allowing a dangerous condition to
                       exist by failing to provide proper safety warnings to individuals lawfully
                       on the Defendant’s premises;

               (e)     failing to ensure that the premises could be traversed in a manner which
                       would not cause a danger to potential third parties, such as the Plaintiff;

               (f)     failing to adequately and timely repair defects to the aforesaid premises;

               (g)     failing to correct a dangerous and hazardous condition of which the
                       Defendant was aware or should have been aware;

               (h)     failing to warn people lawfully upon the Defendant’s premises, such as the
                       Plaintiff, of the aforesaid dangerous condition; and

               (i)     otherwise failing to provide a safe place for persons lawfully upon the
                       Defendant’s premises, such as the Plaintiff, to travel.

       12.     Plaintiff, Lou Broder, in no manner contributed to his own injuries, which were

the direct and proximate result of the Defendant’s own negligence and/or carelessness.




                                                 3
           Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 4 of 12




        13.     As a result of the aforesaid negligence of the Defendant, Plaintiff, Lou Broder,

suffered severe injuries, including, but not limited to, right shoulder ligament tears, as well as

well as aches, pains, mental anxiety and anguish, and a severe shock to his entire nervous

system. Plaintiff has in the past and will in the future undergo severe pain and suffering as a

result of which he has been in the past and will in the future be unable to engage in his usual

activities, all to his great detriment and loss.

        14.     As a result of the aforesaid negligence of the Defendant, Plaintiff has been and

will be obliged to receive and undergo medical attention and care and to expend various sums for

the treatment of his injuries and incur such expenditures for an indefinite time in the future.

        15.     As a further result of the aforesaid accident, Plaintiff, Lou Broder, has in the past

and may in the future suffer a loss of his earnings and/or earning power, and he may incur such

loss for an indefinite period in the future.

        16.     Further, by reason of the aforesaid occurrence, Plaintiff has and/or may

hereinafter incur other financial expenses all in an effort to treat and cure himself of the injuries

sustained in the aforesaid accident.

        17.     As a further result of the aforesaid negligence of the Defendant, Plaintiff has or

may have suffered injuries resulting in the serious and/or permanent loss of use of a bodily

function, dismemberment, and/or scarring, which may be in full or part cosmetic disfigurements

which are or may be permanent, irreparable and severe.

        18.     As a further result of the aforesaid accident, Plaintiff has suffered a loss of the

enjoyment of his usual duties, avocations, life's pleasures and activities, and the shortening of his

life expectancy, all to his great detriment and loss.




                                                   4
          Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 5 of 12




       19.       As a further result of the aforesaid accident, Plaintiff has suffered great and

unremitting physical pain, suffering and mental anguish, all of which may continue in the future.

       WHEREFORE, Plaintiff, Lou Broder, demands judgment against Defendant, United

States Postal Service, in an amount not in excess of One-Hundred-Fifty Thousand Dollars

($150,000.00).

                                    COUNT II
                  PAULA BRODER v. UNITED STATES POSTAL SERVICE
                             LOSS OF CONSORTIUM

       20.       Plaintiff hereby incorporates by reference paragraphs one (1) through nineteen

(19) of the within Complaint as though the same were fully set forth at length herein.

       21.       As a further result of the incident described herein, Plaintiff, Paula Broder, has

suffered the loss of earnings, society, consortium and services of her husband, Plaintiff Lou

Broder, to which she is legally entitled

       22.       As a further result of the incident described herein, Plaintiff, Paula Broder, has

been or will be obliged to expend various sums of money and to incur various expenses for the

treatment of the injuries which her husband has suffered by reason of the Defendant’s

negligence, and she may be obliged to continue to expend such sum or incur such expenditures

for an indefinite period of time.




                                                 5
          Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 6 of 12




       WHEREFORE, Plaintiff, Paula Broder, demands judgment against Defendant, United

States Postal Service, in amount not in excess of One-Hundred-Fifty Thousand Dollars

($150,000.00).

                                              Respectfully,

                                              SWARTZ CULLETON PC


                                       By:    /s/ Brandon A. Swartz__
                                              Brandon A. Swartz, Esquire
                                              Matthew E. Gallagher, Esquire
                                              547 E. Washington Avenue
                                              Newtown, PA 18940
                                              T: (215) 550-6553
                                              F: (215) 550-6557
                                              Attorneys for Plaintiffs,
                                              Lou Broder and Paula Broder, h/w
Date: April 8, 2020




                                          6
  Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 7 of 12




                                      \i IitU['t(_A1't()N



  I.                             hereby state that I arn the Plaintiff in this action ancl

verify that the statements made in the foregoing Civil Action Complaint are true and

correct to the best of my knowledge, information and        belief. The undersigned
understands that the statements herein are made subject to the penalties     of l8   Pa. C,S

4904 relating to unsworn falsification to autlrorities.
                                     Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 8 of 12
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
LOU BRODER AND PAULA BRODER, H/W                                                                            UNITED STATES POSTAL SERVICE


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
BRANDON A. SWARTZ, ESQ. / SWARTZ CULLETON PC
547 E. WASHINGTON AVENUE, NEWTOWN PA 18917

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          39 U.S.C. § 409
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/08/2020                                                              /s/ Brandon A. Swartz
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                               Case 2:20-cv-01836-PD
                                                 UNITEDDocument   1 Filed
                                                        STATES DISTRICT   04/08/20 Page 9 of 12
                                                                        COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                         77 Banbury Court, Holland, Pennsylvania 18966
Address of Plaintiff: _____________________________________________________________________________________________

Address of Defendant:
 475 L'Enfant Plaza SW, Washington, DC 20260
____________________________________________________________________________________________

                                              1050 Street Road, Southampton, Pennsylvania 18966
Place of Accident, Incident or Transaction: ___________________________________________________________________________

RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No x
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No     x
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No      x
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No     x
       case filed by the same individual?

I certify that, to my knowledge, the within case             is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

       4/8/2020
DATE: __________________________________                           /s/ Brandon A. Swartz
                                                              ____________________________________                               78344
                                                                                                                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________

x      11.    All other Federal Question Cases
                                    39 U.S.C. § 409
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


DATE: __________________________________                                   Sign here if applicable
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
             Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 10 of 12
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

    LOU BRODER AND PAULA                          :                          CIVIL ACTION
    BRODER H/W                                    :
                 v.                               :
    UNITED STATES POSTAL SERVICE                  :
                                                  :                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( X)

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( )


                                                                    Lou Broder and Paula Broder, h/w
4/8/2020                       Brandon A. Swartz, Esq.
Date                              Attorney-at-law                        Attorney for
 215-550-6553                   215-550-6557                          bswartz@swartzculleton.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
                      Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 11 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                 Eastern District
                                                __________        of Pennsylvania
                                                             District of __________

     LOU BRODER AND PAULA BROADER, H/W                           )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No.
                                                                 )
          UNITED STATES POSTAL SERVICE                           )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) UNITED STATES POSTAL SERVICE
                                       475 L'ENFANT PLAZA SW, WASHINGTON, DC 20260




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                       Case 2:20-cv-01836-PD Document 1 Filed 04/08/20 Page 12 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
